Citation Nr: 1728902	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling prior to May 8, 2014 and as 30 percent disabling since that date. 

4.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling prior to May 8, 2014 and as 30 percent disabling since that date.

5.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  

6.  Entitlement to higher initial rating for a diabetic ulcer of the third toe of the left foot, evaluated as 10 percent disabling prior to November 21, 2012 and as noncompensable since that date. 

7.  Entitlement to an effective date prior to September 13, 2010 for service connection for PTSD.  

8.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) from September 13, 2010 to August 6, 2013.  

9.  Entitlement to a TDIU prior to September 13, 2010. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, N.S, and S.B.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an October 2014 rating decision issued during the course of this appeal, the evaluations for the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity were both increased to 30 percent.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as the Veteran has not expressed satisfaction with the 30 percent ratings and as higher ratings are possible, these issues remain on appeal. 

In January 2017 the Veteran provided testimony at a hearing before the undersigned Veteran Law Judge.  A transcript is in the record. 

Entitlement to TDIU was granted during the course of this appeal, effective from October 1, 2015.  However, the Board notes that a claim for an increased rating encompasses a claim for TDIU if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claims for increased ratings for his peripheral neuropathy have been active since February 6, 2009.  As the Veteran has not expressed satisfaction with the October 1, 2015 effective date for TDIU, and as he is presumed to be seeking the maximum benefit allowed by law and regulation, the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

However, the record also shows that the Veteran was in receipt of a 100 percent scheduler rating for his service-connected Non-Hodgkin's Lymphoma from August 6, 2013 to September 30, 2015.  He was also in receipt of special monthly compensation on account of the 100 percent rating for Non-Hodgkin's Lymphoma and separate service connected disabilities independently ratable at 60 percent or more for this period.  This is the maximum award allowable, and consideration of entitlement to TDIU during his period is moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the Board will confine its review of entitlement to TDIU to the period prior to August 6, 2013, during which period the Veteran had less than a 100 percent combined rating.   

The issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased rating for PTSD, entitlement to an increased rating for a diabetic ulcer of the left foot, and entitlement to TDIU prior to September 13, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service, first experienced tinnitus during service, and has continued to experience tinnitus during the period between discharge and the present.  

2.  Prior June 27, 2011, the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity both equated to moderate incomplete paralysis by analogy to neuritis of the external popliteal nerve, which is the most appropriate rating criteria for this period.  

3.  From June 27, 2011 to September 21, 2015, the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity have both equated to severe incomplete paralysis by analogy to neuritis of the external popliteal nerve, which is the most appropriate rating criteria for this period.  

4.  From September 22, 2015, the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity have both equated to moderately severe incomplete paralysis by analogy to neuritis of the sciatic nerve, which is the most appropriate rating criteria for this period.  

5.  The Veteran did not submit a notice of disagreement with the January 2009 rating decision that denied entitlement to service connection for PTSD within one year of notice thereof, and new and material evidence pertaining to PTSD was not received within the one year appeal period.  

6.  A first claim for service connection for PTSD after the final disallowance was received from the Veteran's attorney on June 9, 2010.  

7.  For the period from September 13, 2010 to August 5, 2013, the Veteran's service connected disabilities were PTSD, evaluated at 30 percent; peripheral neuropathy of the lower left extremity, evaluated at 20 percent prior to June 27, 2011 and 30 percent from that date; peripheral neuropathy of the lower right extremity, evaluated at 20 percent prior to June 27, 2011 and 30 percent from that date; diabetes mellitus, evaluated at 20 percent disabling; and a diabetic foot ulcer, evaluated at 10 percent disabling from May 29, 2012 to November 20, 2012 and zero percent from that date.  His combined evaluation was 70 percent, and the disabilities that arise from the common etiology of diabetes combine to 40 percent or higher.  

8.  It is as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from September 13, 2010 and August 7, 2013. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for an initial rating higher than 20 percent for peripheral neuropathy of the right lower extremity prior to June 27, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.123, 4.124a, Code 8621 (2016).  

3.  The criteria for an initial rating higher than 20 percent for peripheral neuropathy of the left lower extremity prior to June 27, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.123, 4.124a, Code 8621.  

4.  The criteria for a 30 percent rating for peripheral neuropathy of the right lower extremity from June 27, 2011 to May 7, 2014 have been met; this is the maximum available scheduler evaluation under the most appropriate rating criteria.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.123, 4.124a, Code 8621.  

5.  The criteria for a 30 percent rating for peripheral neuropathy of the left lower extremity from June 27, 2011 to May 7, 2014 have been met; this is the maximum available scheduler evaluation under the most appropriate rating criteria.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.123, 4.124a, Code 8621.  

6.  The criteria for a rating in excess of 30 percent for peripheral neuropathy of the right lower extremity from May 8, 2014 to September 21, 2015 have not been met; this is the maximum available scheduler evaluation under the most appropriate rating criteria.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.123, 4.124a, Code 8621.  

7.  The criteria for a rating in excess of 30 percent for peripheral neuropathy of the left lower extremity from May 8, 2014 to September 21, 2015 have not been met; this is the maximum available scheduler evaluation under the most appropriate rating criteria.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.123, 4.124a, Code 8621.  

8.  The criteria for a 40 percent rating for peripheral neuropathy of the right lower extremity are met as of September 22, 2015; the criteria for a rating in excess of 
40 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.123, 4.124a, Code 8620.  

9.  The criteria for a 40 percent rating for peripheral neuropathy of the left lower extremity are met as of September 22, 2015; the criteria for a rating in excess of 
40 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.123, 4.124a, Code 8620.  

10. The January 2009 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016).  

11. The criteria for an effective date of June 9, 2010 for service connection for PTSD have been met; the criteria for an effective date prior to June 9, 2010 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2016).  

12. The criteria for TDIU were met for the period from September 13, 2010 to August 5, 2013.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimant.

The Board finds that the duty to notify and duty to assist the Veteran has been met in his claim for service connection for tinnitus.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

In regards to the Veteran's claim for TDIU, the duty to notify was met in a July 2011 letter provided to the Veteran prior to the initial adjudication of the claim.  

The remaining appeals arise from disagreement with the initial evaluations or the effective date assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The duty to assist has also been met.  The Veteran has been afforded recent VA examinations of his disabilities.  The Veteran reports that most of his treatment has been from private sources, and these have been obtained.  An attempt to obtain records from the Social Security Administration (SSA) has been made, but the reply was received that the Veteran's records have been destroyed, and that further efforts to obtain them would be futile as they do not exist.  5/20/2015 VBMS, Medical Treatment Records - Furnished by SSA, p. 1.  As noted, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  The Board will proceed with adjudication of the appeal. 

Service Connection

The Veteran contends that he developed tinnitus as a result of exposure to traumatic noise during active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If other organic diseases of the nervous system become manifest to a degree of 
10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of the disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is considered to be an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015)

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-39 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran's service treatment records are negative for a report of tinnitus.  However, his service personnel records confirm that he served in a position in which he is likely to have been exposed to extensive helicopter noise.  The Veteran testified at the January 2017 hearing that he began to experience tinnitus on active duty in 1971 when he first began to train on the type of helicopter he crewed during service.  1/24/2017 VBMS, Hearing Transcript, p. 7.  The Veteran is competent to describe his symptoms, and the Board finds that his testimony is credible.  The evidence supports a finding that the Veteran was exposed to acoustic trauma during service and that his tinnitus was noted.  

Furthermore, the Veteran testified that he had experienced tinnitus ever since discharge from service, and that he was continuing to do so at the time of the hearing.  1/24/2017 VBMS, Hearing Transcript, p. 6.  VA medical records have long included tinnitus as part of his personal medical history.  See e.g., 5/8/2017 Virtual VA, Capri, p. 138.  

Therefore, as the Veteran's reports of tinnitus that were present during service and have continued to be present ever since service are both credible and competent, continuity of symptomatology has been established between his current tinnitus and the tinnitus present during service.  As such, the Board finds that the criteria for service connection have been met and service connection for tinnitus is established.  

Increased Rating

The Veteran contends that the initial evaluations assigned to his peripheral neuropathy of each leg are inadequate to reflect the impairment that results from these disabilities.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Peripheral Neuropathy

Entitlement to service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity was granted in an April 2012 rating decision.  A 20 percent evaluation was assigned for each of these disabilities, effective from February 6, 2009.  The Veteran submitted a notice of disagreement with these initial evaluations in May 2012 which began the current appeal.  A statement of the case was issued in September 2012, and a substantive appeal was received in October 2012, and it follows that this is an appeal of the evaluations assigned following the initial grant of service connection.  An October 2014 rating decision increased the evaluation for each leg to 30 percent, effective from May 8, 2014.  The 30 percent evaluations remain in effect.  

The Veteran was provided a VA examination of the peripheral nerves in October 2010.  He walked about one mile three or four times a week, and said that he could walk about three to four miles at a time.  The Veteran reported having tingling and numbness of both feet with a burning sensation on and off for the last ten years.  The symptoms had progressively worsened and become almost daily for the last few years.  The Veteran said that he could do his daily routine of simple activities and had not experienced any major incapacitating episodes.  On examination, the Veteran's gait was normal and he did not use a cane or walker.  The peripheral joint examinations were essentially benign, and muscle power was normal without atrophy.  Romberg testing was positive with eyes closed.  The diagnosis was moderate peripheral neuritis involving both feet.  10/26/2010 VBMS, VA Examination, p. 1.  

The Veteran underwent another VA examination of the feet on June 27, 2011.  His current symptoms included a burning sensation of the bottom and sides of the feet, but not the top of the foot or above the ankle.  This sensation occurred often but not all the time.  He could also experience sharp pain anywhere in the feet which would last from a few seconds to a minute or two.  The second toe on the left foot hurt almost constantly, and there was constant numbness on the bottom and sides of the feet.  The Veteran was able to walk about half a mile before becoming sore, and he could stand for 10 to 20 minutes.  He did not receive any current treatment for this disability.  On examination, the Veteran's knee reflexes were normal, but the ankle reflexes were absent.  There was no reaction on testing of either plantar reflex.  Sensory examination showed that vibration and pinprick were absent and touch was decreased bilaterally from stocking to ankle.  Motor examination showed some reduced strength of the right great toe extension but all other movements were normal.  Muscle tone was normal and there was no muscle atrophy.  The Veteran's gait was abnormal in that there was difficulty and staggering with tandem gait walking, but no imbalance or tremor.  The diagnosis was bilateral peripheral polyneuropathy of the lower extremities.  The examiner stated that using the United Kingdom screening test, the Veteran's symptom score showed severe neuropathy and his neurologic signs showed moderate neuropathy.  This disability had a moderate effect on the Veteran's activities.  9/14/2014 VBMS, VA Examination, p. 1.  

Private treatment records dating from 2014 to 2015 show that the Veteran was followed and treated for peripheral neuropathy.  A July 2014 electro diagnostic study noted that the Veteran complained of bilateral lower extremity pain and weakness.  An electrodiagnostic study demonstrated severe axonal sensory-motor peripheral polyneuropathy such as seen with diabetes mellitus.  The impression was bilateral lower extremity weakness.  6/25/2015 VBMS, Medical Treatment Record - Non-Government Facility, p. 29.  An August 2014 note states the Veteran reported with peripheral neuropathy and experienced pins and needles; dull, sharp, and throbbing pain; and weakness.  It was located in both legs, and was considered to be severe.  The electrodiagnostic testing had showed mild to moderate right neuropathy, and moderate to severe left neuropathy.  Plantar and Achilles reflexes were absent or reduced bilaterally, as was sensation.  Strength was normal in all limbs.  The examiner described the polyneuropathy as being severe.  6/25/2015 VBMS, Medical Treatment Record - Non-Government Facility, pp. 32, 37.  Similar symptoms were recorded through at least August 2015. 

In an August 2014 VA Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire completed by the Veteran's private doctor, his symptoms included constant pain that was moderate to severe in the right leg and severe in the left leg.  There was severe paresthesias and numbness in each leg.  Knee extension and flexion and ankle plantar flexion and dorsiflexion were 5/5 bilaterally, and deep tendon reflexes were a normal 2+.  The sensation of touch was decreased in the lower extremities and absent in the foot and toes.  Position sense was absent in the lower extremity, as was vibration sense and cold sensation.  There was no muscle atrophy, but there were atrophic changes in the form of shiny skin and hair loss.  The examiner declined to identify the affected nerve as being the sciatic or femoral but instead described the condition as polyneuropathy.  The Veteran's symptoms were summarized as gait instability, lower extremity pain, and sensory deficit.  9/9/2014 VBMS, VA Examination, p. 1.  

The Veteran was afforded a VA examination for Diabetic Sensory-Motor Peripheral Neuropathy in September 2014.  He had been diagnosed with moderate peripheral sensory neuropathy secondary to diabetes, and he was also receiving chemotherapy for Non-Hodgkin's Lymphoma that had a side effect of peripheral neuropathy.  Symptoms included moderate paresthesias and numbness.  Muscle strength testing showed that knee extension was 5/5 bilaterally.  Deep tendon reflexes were 2+ for the knees but absent for the ankles.  Touch, position sense, and vibration sense, were either decreased or absent for the ankle and feet, but normal at higher levels.  The examiner concluded that the Veteran had a lower extremity diabetic peripheral neuropathy, but also stated that the sciatic nerve and the femoral nerve were normal bilaterally.  His ability to work was not impacted.  9/25/2014 VBMS, C&P Exam, p. 4.  

Another VA Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire from the Veteran's private doctor was completed in April 2015.  The findings were the same as in August 2014.  The examiner added that a February 2015 lower extremity electromyography (EMG) showed complete nerve damage consistent with severe axial sensory-motor peripheral neuropathy.  4/20/2015 VBMS, Disability Benefits Questionnaire (DBQ) - Veteran Provided, p. 1.  

The most recent VA examination for Diabetic Sensory-Motor Peripheral Neuropathy was conducted on September 22, 2015.  Symptoms included severe constant pain, moderate paresthesias, and severe numbness of both lower extremities.  The Veteran was unable to feel the floor and would stumble and fall.  Knee extension and flexion and ankle plantar flexion and dorsiflexion were 5/5 bilaterally, and deep tendon reflexes of the knees and ankles were reduced to 1+.  Sensations of touch, position sense, and vibration sense were decreased or absent.  The Veteran had trophic changes but no atrophy.  The examiner indicated the Veteran had lower extremity diabetic peripheral neuropathy.  The nerves affected were the sciatic and femoral nerves bilaterally.  The severity of each nerve was mild.  The EMG that had shown severe sensory-motor peripheral neuropathy was noted.  His disability affected his ability to work in that it made it difficult for the Veteran to keep his balance, stand, walk or grasp.  9/22/2015 VBMS, C&P Examination.  

The Veteran's private doctor submitted another VA Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire in September 2016.  The symptoms included severe pain, paresthesias, and numbness of both lower extremities.  Muscle strength testing was normal and there was no atrophy.  Reflexes were 2+ throughout.  The sensory examination was decreased for light touch in the upper thigh, thigh/knee, lower leg/ankle, and the feet and toes bilaterally.  On this occasion, the affected nerves were reportedly the musculocutaneous, the anterior tibial, the internal popliteal, and the posterior tibial.  The severity ranged from moderate to severe, with complete paralysis of the left anterior tibial.  2/15/2017 VBMS, VA Examination, p. 1.  

The rating code does not include an entry for diabetic peripheral neuropathy.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Both extremities have been evaluated under the rating criteria for neuritis of the external popliteal nerve.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Complete paralysis of the external popliteal nerve is demonstrated by foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction, and anesthesia which covers the entire dorsum of the foot and toes.  Complete paralysis is evaluated as 40 percent disabling.  Severe incomplete paralysis is evaluated as 30 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling, and mild incomplete paralysis is 10 percent disabling.  38 C.F.R. § 4.124a, Codes 8521, 8621.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.  The U.S. Court of Appeals for Veterans Claims recently stated that although the note preceding § 4.124a directs the claims adjudicator to award no more than a 
20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level. The Court found no support for this proposition in the regulation.  Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).

The Board has considered whether or not the Veteran would be more accurately evaluated under any of the other rating codes for the nerves of the lower extremity.  Various examiners have indicated that the affected nerves are the anterior crural, the musculocutaneous, the anterior tibial, the internal popliteal, and the posterior tibial.  However, for the period prior to September 22, 2015, the Board finds that the rating criteria for external popliteal contains the symptomatology that is the most closely analogous to the Veteran's disability, and is therefore the appropriate rating code.  This is because it is the only rating code to account for anesthesia of the dorsum of the foot and toes, which is one of the Veteran's primary symptoms, and it allows the Board to analogize to his other symptoms of pain and reduced sensation.  The other rating codes each refer to the loss of various movements of the lower extremities but, as will be seen, the Veteran retains full muscle strength in all measured movement without atrophy.  The Board observes that none of these codes provide for a rating higher than that for the external popliteal nerve, so there is no harm to the Veteran to continue to evaluate him under that code.  Finally, as the Veteran's symptoms are primarily pain and loss of sensation with some reduction in reflexes at the ankle, separate analogous evaluations for each nerve are not appropriate; this would merely result in the evaluation of the same symptoms under various diagnoses.  See 38 C.F.R. § 4.14.  

Prior to June 27, 2011

The Board has considered entitlement to rating higher than 20 percent prior to June 27, 2011 for the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  However, the Board finds that the preponderance of the competent evidence does not support such.  At the October 2010 VA examination the examiner characterized the Veteran's peripheral neuropathy as moderate.  Additionally, this examination report reflects that the Veteran's gait was normal, muscle power was normal, and he did not have atrophy.  As described in detail above, a moderate evaluation is the highest that can be assigned without evidence of organic changes.  In light of the pertinent evidence and regulation, the Board finds an initial, staged rating in excess of 20 percent for each lower extremity is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.123, 4.124a, Code 8621.  

From June 27, 2011 to September 22, 2015

The Board finds that the evidence reflects a disability picture that more nearly approximates a 30 percent rating for the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity as of June 27, 2011.  The examination conducted on that date showed absent ankle reflexes, and no response to testing for vibration and pinprick.  The examiner indicated that the Veteran's symptoms were consistent with severe neuropathy but his neurologic signs were consistent with moderate neuropathy.  When the benefit of the doubt is resolved in favor of the Veteran on this material issue, the Board finds that the Veteran has had severe incomplete polyneuropathy of each lower extremity as of June 27, 2011, which merits a 30 percent evaluation for each.  38 C.F.R. § 4.124a, Code 8621.  

The Board has also considered entitlement to a rating in excess of 30 percent from June 27, 2011, to September 22, 2015.  However, the highest schedular rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  In this case, that is the 30 percent rating now assigned for each lower extremity.  38 C.F.R. §§ 4.123, 4.124a, Code 8621.  As the maximum rating per regulation is now in effect, a rating higher than 30 percent cannot be assigned, and no additional discussion is necessary.  As previously noted, the Board has considered whether or not the Veteran's disabilities should be evaluated under a different rating code.  However, the only nerve of the lower extremity that provides for more than a 30 percent rating for severe incomplete paralysis is that of the sciatic nerve.  As there is no evidence of sciatic nerve involvement prior to September 22, 2015, the Board finds that the evidence does not yet support a rating under this code.  See 38 C.F.R. § 4.124a, Code 8620.  

From September 22, 2015

As of September 22, 2015, the Board finds that the rating criteria for neuritis of the sciatic nerve becomes the most appropriate for the evaluation of the Veteran's peripheral neuropathy of each lower extremity.  38 C.F.R. § 4.124a, DC 8620.  It is on that date that competent medical evidence of record first identifies sciatic nerve involvement.  Subsequent records first show the symptoms located higher than the feet and lower leg, which is consistent with the sciatic nerve.  

Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 4.124a, Code 8620.  As this rating code provides for a higher evaluation than the rating criteria for the external popliteal nerve, it will be to the Veteran's advantage to evaluate him under the sciatic nerve rating criteria when initially appropriate on September 22, 2015.

The September 22, 2015 examination report was the first to note involvement of the sciatic nerve for each lower extremity.  Therefore, as previously discussed, the Board finds that an evaluation under the rating criteria for the sciatic nerve becomes appropriate for the peripheral neuropathy of each lower extremity as the competent medical evidence has identified it as being affected.  The Board also finds that there is moderately severe symptomatology of each lower extremity, which warrants a 
40 percent rating.  The Board observes that the questionnaire characterizes the symptomatology of the sciatic nerve as mild.  However, it also describes the Veteran's sensory-motor peripheral neuropathy as severe.  The September 2016 VA examination (DBQ on VA Form 21-0960C-10) notes reduced/decreased sensation for the upper thigh and thigh/knee, which was not previously noted on any VA examination or questionnaire.  When the benefit of the doubt is resolved in favor of the Veteran, the peripheral neuropathy of each lower extremity is best characterized as moderately severe.  In the absence of muscle atrophy or organic changes, this is the highest rating that may be assigned.  38 C.F.R. §§ 4.123, 4.124a, Code 8620.  In any, case, the September 2015 VA examination report and the September 2016 DBQ both reflect that the Veteran lacks muscle atrophy.  

Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to September 13, 2010 for service connection for PTSD.  He believes service connection should be effective from at least the date of his original claim, and states that he has experienced PTSD symptoms prior to discharge from service.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i) (2016).  However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(2), (r).

The record shows that the Veteran submitted a claim for service connection for anxiety, panic attacks, and PTSD on May 9, 2008.  Service connection for anxiety disorder with panic attacks claimed as PTSD was denied in a January 2009 rating decision.  He was notified of this decision and provided with his appellate rights in a February 3, 2009 letter.  2/3/2009 VBMS, Notification Letter (e.g. VA 20-8993, VA 21-0290, PCGL), p. 1.  

In a March 23, 2009 letter from a private attorney, he notes that an appointment to be the Veteran's representative was enclosed.  He requested that any upcoming deadlines be extended in order to protect the Veteran's claims until he had an opportunity to review the claims file.  3/23/2009 VBMS, Third Party Correspondence, p. 1.  A March 2009 letter from the Veteran grants his attorney access to his claims file.  VA letters dated July 2009 and August 2009 inform the Veteran's attorney that he had been granted access to the Veteran's records.  The claims file reflects that the Veteran's representative corresponded with VA regarding the Veteran and his claims for disabilities other than PTSD on several occasions through the end of the year.  

The Veteran submitted a VA Form 21-526, Veteran's Application for Compensation and/or Pension on December 10, 2009.  The Veteran stated that he was claiming service connection for diabetes, peripheral neuropathy, and rheumatoid arthritis.  This did not mention a claim for service connection for PTSD, although anxiety and bipolar disorder were listed as disabilities that contributed to his unemployability in a separate claim for non-service connected pension.  Letters continued to be exchanged between the Veteran's attorney and VA through February 2010.  No additional evidence regarding any claimed disability was received between the February 3, 2009 notice letter and the receipt of private medical records on February 22, 2010.  

A letter received June 9, 2010 from the Veteran's attorney notes that they were submitting medical records in support of the Veteran's claims for service connection for diabetes, peripheral neuropathy, and PTSD.  6/9/2010 VBMS, Third Party Correspondence, p. 1.  

A VA Form 21-0820 dated September 13, 2010 memorializes a telephone conversation between a VA employee and the Veteran.  The employee stated that he called to confirm that in addition to the Veteran's claims for service connection for diabetes, peripheral neuropathy, and non-service connected pension, he was also claiming service connection for PTSD with panic attacks and anxiety.  The Veteran confirmed that he was seeking service connection for PTSD.  

Entitlement to service connection for PTSD was granted in a March 2011 rating decision.  The effective date of the grant was September 13, 2010, which was said to be the date his claim was received. 

The Board notes that the Veteran's original claim for service connection for PTSD is the claim that was received on May 9, 2008.  There is no evidence of a previous claim for service connection for a psychiatric disability, and the Veteran does not contend to have submitted an earlier claim.  The May 9, 2008 claim was denied in the January 2009 rating decision, and the Veteran was notified of this denial and provided with his appellate rights by the letter dated February 3, 2009.  He did not submit a Notice of Disagreement with this decision within one year of receipt of the letter.  New and material evidence was not received during this one year period.  Therefore, the January 2009 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).

At this juncture, the Board recognizes the argument of the Veteran's current representative at the hearing that a request was received from the previous attorney/representative to extend any upcoming deadlines in order to provide time to review the file.  However, at the time this letter was written, there was no upcoming deadline in regards to the PTSD claim, as more than 10 months remained to initiate the appeal by submitting a Notice of Disagreement.  Correspondence in the file shows that the attorney was provided access to the claims file months before the end of the appeal period, and he had far more than the 30 or 60 days of additional time that an extension would have provided.  Basically, there is no indication that if the attorney/representative failed to act during the 10 month period that remained, there is no indication he would have acted within another 30 or 
60 days.  Therefore, an extension was not required. 

Once an original claim for service connection has been denied, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q).  

The Board finds that entitlement to an effective date of June 9, 2010, but no earlier is warranted for the Veteran's service connection for PTSD.  This is the date of receipt of the letter from his attorney noting a claim for PTSD, and it is the first communication pertaining to this issue received following the February 3, 2009 notice letter.  As the September 13, 2010 VA Form 21-0820 notes, the purpose of the phone call was to merely confirm the Veteran was claiming service connection for PTSD.  The Board finds that the circumstances of the case show that the claim being confirmed was the one in the letter received on June 9, 2010, as it is the only reference to PTSD since February 3, 2009.  The Board notes that competent medical evidence of record confirms that that the Veteran had a psychiatric disability that included PTSD as of June 9, 2010, so entitlement existed at the time of this claim.  In regards to the Veteran's testimony that he experienced PTSD symptoms prior to discharge, there is no evidence that the Veteran submitted a claim for this disability within a year of discharge or until many years later.  Therefore, it is the date that the claim is received that generally controls the assignment of an effective date.  As June 9, 2010 is the first claim received after the January 2009 disallowance, it is the earliest date for which service connection for PTSD can be assigned.  38 C.F.R. § 3.400(q).  

TDIU from September 13, 2010 to August 6, 2013

As previously noted, entitlement to TDIU becomes a component of a claim for an increased rating if raised by the Veteran or the evidence.  In this case, it was raised by both the Veteran and the evidence prior to August 6, 2013.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the period between September 13, 2010 and August 5, 2013, the Veteran's service connected disabilities were PTSD, evaluated at 30 percent; peripheral neuropathy of the lower left extremity, evaluated at 20 percent disabling prior to June 27, 2011 and 30 percent from that date (with consideration of the increased rating in this decision); peripheral neuropathy of the lower right extremity, evaluated at 20 percent disabling prior to June 27, 2011 and 30 percent from that date (with consideration of the increased rating in this decision); diabetes mellitus, evaluated at 20 percent disabling; and a diabetic foot ulcer, evaluated at 10 percent disabling from May 29, 2012 to November 20, 2012 and zero percent from that date.  His combined evaluation was 70 percent for this period.  Although the Veteran did not have a single disability ratable at 40 percent, disabilities resulting from a common etiology may be considered as one disability.  In this case, the 
20 percent evaluations for the peripheral neuropathy of the lower extremities are the result of the Veteran's service connected diabetes.  When the evaluations for these three disabilities are combined with consideration of the bilateral factor, they are at 50 percent.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met. 

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during this period.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363. 

The evidence includes the report of an October 2010 VA examination for PTSD.  The claims file was reviewed by the examiner.  After service, the Veteran was noted to have attended college for a year where he took business classes.  He later became a licensed insurance agent and sold insurance for 12 years.  The Veteran had been on social security disability since 2005 due to anxiety and bipolar disorder.  He had last worked as an insurance agent in 1988 and had owned his own business for 
8 years.  He was not currently employed but not considered retired, and his stated reason for unemployment was his panic attacks.  The examiner indicated that these panic attacks were supported by objective evidence.  The examiner further concluded that the Veteran's bipolar disorder and panic attacks significantly affected his overall social and occupational functioning, and added that it was difficult to independently assess the impact of these disorders and separate them from the impairment caused by PTSD.  The examiner did note that the Veteran tended to isolate himself and said he was unable to continue working as an insurance agent due to panic attacks.  10/21/2010 VBMS, VA Examination,
pp. 2, 9.  

At the October 2010 VA examination of the peripheral nerves, the Veteran reported that he exercised and that he walked about a mile three or four times a week.  His diabetes was also noted.  The examiner opined that the Veteran's diabetes mellitus, peripheral neuropathy of the feet, and erectile dysfunction were not likely preventing the Veteran from doing his daily routine, simple activities, and light-duty sedentary jobs.  10/26/2010 VBMS, VA examination, p. 1.  

A June 2011 VA examination of the feet states that the Veteran retired in 2007.  The cause of his retirement included both physical and psychiatric problems.  Peripheral neuropathy resulted in moderate impairment in most activities.  9/14/2011 VBMS, VA Examination, p. 6.  

At the January 2017 hearing, the Veteran testified that he had owned a successful business that specialized in the restoration of older homes.  At one worksite, the Veteran said that had heard gunshots coming from a crime scene over a block away.  This triggered his PTSD symptoms, and he walked out of his own business.  1/24/2017 VBMS, Hearing Transcript, pp. 34-35.  

The Board finds it as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from September 13, 2010 to August 5, 2013.  The evidence indicates that the Veteran was in receipt of SSA disability benefits during this entire period.  While SSA states that the Veteran's records have been destroyed and are unavailable, the evidence indicates that the SSA award was based on the Veteran's psychiatric disabilities.  Although the Veteran is not service connected for his bipolar disorder, he is service connected for PTSD.  The October 2010 examiner opined that it is difficult to assess the impact of the non-service connected disorders and separate them from the impairment caused by PTSD.  Therefore, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  That examiner notes the Veteran trained as an insurance agent and worked in this field for many years.  He was unable to continue work as an insurance agent due to panic attacks, and there was objective evidence to support the existence of these attacks.  The Veteran provided testimony at the January 2017 hearing as to how his panic attacks affected his work and caused him to leave the home restoration business he owned.  In contrast, the examiner at the October 2010 VA examination of the peripheral nerves opined that the Veteran was able to do light, sedentary jobs.  However, this examiner failed to note or discuss the Veteran's PTSD.  Overall, the Board finds the evidence is in relative equipoise on the question of whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation during the period in question.  As such, the Board will resolve doubt in favor of the Veteran on this material issue and award TDIU.  



ORDER

Service connection for tinnitus is granted.

An initial rating for peripheral neuropathy of the right lower extremity in excess of 20 percent prior to prior to June 27, 2011 is denied.  

An initial rating for peripheral neuropathy of the left lower extremity in excess of 20 percent prior to prior to June 27, 2011 is denied.  

A 30 percent rating for peripheral neuropathy of the right lower extremity from June 27, 2011 to May 7, 2014 is granted.  

A 30 percent rating for peripheral neuropathy of the left lower extremity from June 27, 2011 to May 7, 2014 is granted.  

A rating in excess of 30 percent for peripheral neuropathy of the right lower extremity from May 8, 2014 to September 21, 2015 is denied.  

A rating in excess of 30 percent for peripheral neuropathy of the left lower extremity from May 8, 2014 to September 21, 2015 is denied.  

A 40 percent rating for peripheral neuropathy of the right lower extremity from September 22, 2015 is granted.  

A 40 percent rating for peripheral neuropathy of the left lower extremity from September 22, 2015 is granted.  

An effective date of June 9, 2010 for the award of service connection for PTSD is warranted.  

Entitlement to a total rating based on individual unemployability due to service connected disabilities for the period from September 13, 2010 to August 5, 2013 is granted.  
REMAND

The Veteran has not been afforded a VA examination of his claimed hearing loss.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id. 

In this case, the Veteran has testified as to the acoustic trauma he sustained during service, and he has described his current hearing problems.  The Board finds that the criteria for an examination have been met.  

In regards to the initial evaluation of the Veteran's diabetic ulcer of the third toe of the left foot, the Veteran testified at January 2017 hearing that he had been treated just the previous day for an ulcer by Dr. Monifart, his private physician.  1/24/2017 VBMS, Hearing Transcript, p. 14.  

The claims file does not include any January 2017 private treatment records pertaining to a diabetic ulcer of the left foot.  Given that an active ulcer or ulcers would provide a basis for a rating of 10 percent or more, the Board finds that appropriate efforts must be made to obtain these records.  

Similarly, the Veteran testified at the January 2017 hearing that he had recently been hospitalized for treatment of his psychiatric disabilities due to experiencing suicidal ideations.  He stated he had been hospitalized at a private facility in Port Huron.  1/24/2017 VBMS, Hearing Transcript, p. 32.  He made the same assertion at a VA psychiatric consult in January 2017.  3/8/2017 VBMS, Capri, p. 8.  

Although records from Port Huron hospital have previously been submitted, the most recent of these appear to be dated 2012.  There is no record of a psychiatric hospitalization in January 2017 or for many years prior to that date.  Similarly, the Board finds that appropriate attempts must be made to obtain these records.  

Finally, the Veteran failed to meet the scedular criteria for TDIU consideration for the period prior to September 13, 2010 (February 6, 2009 to September 12, 2010), as his combined rating was 50 percent.  However, the grant of the June 9, 2010 effective date for PTSD in this decision may impact the combined rating.  Furthermore, it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The Board is unable to grant extraschedular benefits in the first instance.  In cases where the scheduler criteria are not met, the matter must first be referred to the Director, Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b) (2016).  

Given the above, the Board finds that the RO should be provided the initial opportunity to consider entitlement to TDIU prior to September 13, 2010, to include on an extraschedular basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his claimed hearing disability.  All indicated tests and studies should be conducted, and the claims file must be made available to the examiner.  At the conclusion of the examination and record review, the examiner should provide the following opinions.

a) Does the Veteran currently have hearing loss in one or both ears for VA purposes? 

b) If the Veteran has hearing loss in one or both ears, is it as likely as not that this hearing loss is the result of active service, to include the acoustic trauma to which he was exposed during service?  

A comprehensive rationale is to be provided.  For the purposes of this opinion, the Veteran's exposure to acoustic trauma during service should be presumed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Request that the Veteran submit or authorize VA to obtain the January 2017 treatment records for his diabetic left foot ulcer from Dr. Monifart and the records from his psychiatric hospitalization at Port Huron dated in or near January 2017.  The Veteran should be notified that if desired, he may provide permission for VA to obtain these records on his behalf, but that it is his ultimate responsibility to ensure that they are received by VA if he wishes for them to be considered. 

3.  After the June 9, 2010 effective date for service connection for PTSD has been effectuated and an initial evaluation has been assigned, adjudicate the claim for TDIU prior to September 13, 2010.  For any portion of this period in which the scheduler criteria remain not met, refer the matter to the Director, Compensation Service, for extraschedular consideration for consideration under § 4.16(b).  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


